In re Williams, Cody Wayne; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Claiborne, 2nd Judicial District Court, Div. “A”, No. 31,986; to the Court of Appeal, Second Circuit, No. 26371-KW.
Writ granted; case remanded. The district court is directed to order that the records of relator’s misdemeanor arrest for which “the time limitation for institution of *1101prosecution ... has expired and no prosecution has been instituted” be expunged and destroyed. LSA — R.S. 44:9(A)(1); State v. Savoie, 92-1586 (La. 5/23/94), 637 So.2d 408. The district court is further directed to hold a contradictory hearing with the arresting agency on the question of expungement of relator’s felony arrests for which “the time limitation for institution of prosecution ... has expired and no prosecution has been instituted.” R.S. 44:9(C); La.C.Cr.P. art. 571. Cf. Savoie, p. 3, 637 So.2d at 410.
KIMBALL, J., not on panel.